Electronically Filed
                                                        Supreme Court
                                                        SCWC-XX-XXXXXXX
                                                        27-MAY-2022
                                                        10:04 AM
                            SCWC-XX-XXXXXXX             Dkt. 14 ODAC
             IN THE SUPREME COURT OF THE STATE OF HAWAI‘I


             ASSOCIATION OF APARTMENT OWNERS OF THE PALM
                     VILLAS AT MAUNA LANI RESORT,
                by and through its Board of Directors,
             Respondent/Claimant-Appellee/Cross-Appellee,

                                  vs.

                           CONSTRX, LTD.,
           Petitioner/Respondent-Appellee/Cross-Appellant,

                                  and

                  KNOX HOVERSLAND ARCHITECTS LTD.,
           Petitioner/Respondent-Appellant/Cross-Appellee.


           CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
             (CAAP-XX-XXXXXXX; S.P. NO. 14-1-000564-12)

          ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
(By:   Recktenwald, C.J., Nakayama, McKenna, Wilson, and Eddins, JJ.)

            Petitioners’ application for writ of certiorari filed

 on March 31, 2022, is hereby rejected.

            DATED:   Honolulu, Hawai‘i, May 27, 2022.
                              /s/ Mark E. Recktenwald
                              /s/ Paula A. Nakayama
                              /s/ Sabrina S. McKenna
                              /s/ Michael D. Wilson
                              /s/ Todd W. Eddins